Citation Nr: 1135895	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for S1 radiculopathy in the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for S1 radiculopathy in the right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1976 to August 1985.  
      
This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for decreased sensation, strength, and reflexes in the left and right lower extremities, and assigned a 20 percent disability rating for each extremity.  

In his VA Form 9 dated in October 2008, the Veteran had requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in a statement dated in April 2009, the Veteran indicated he no longer wished to appear for a hearing.  

This matter was previously before the Board in February 2010, at which time it was remanded for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.

2.  The Veteran's radiculopathy of the right lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for S1 radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for an initial rating in excess of 20 percent for S1 radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in February 2006 and January 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, in a letter dated in April 2006 and in the January 2008 VCAA letter, the RO informed the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The Board notes that the issues currently on appeal stem from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of an NOD regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claims, including the downstream disability rating and effective date elements.  Moreover, if he did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO correctly issued the February 2006 and April 2006 VCAA notice letters prior to the September 2007 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  The Veteran also submitted statements throughout the course of the appeal in support of his claim.  He also has been provided a VA examination in connection with his claim.  Thus, any presumption of prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing or content error prevented him from meaningfully participating in the adjudication of him claim.  As such, the Veteran has not established prejudicial error in the timing or content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  The Veteran also has been provided a VA examination in connection with his claim.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its February 2010 remand.  Specifically, the RO was instructed to request from the Veteran information concerning any VA and private treatment he received for his disabilities, and to obtain any such treatment records identified by the Veteran.  The RO also was to provide the Veteran with a VA examination to determine the current nature and severity of his decreased sensation, strength, and reflexes in the lower extremities.  The Board finds that the RO has complied with these instructions to the extent possible.  In April 2010, the RO requested from the Veteran information concerning any existing medical treatment records of his disabilities.  The Veteran did not respond to this request.  The RO also obtained all relevant VA treatment records.  Furthermore, the Veteran was provided a VA examination in April 2010.  The Board finds that the April 2010 VA examination report substantially complies with the February 2010 Board remand as it responded to the Board's queries.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the case here, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (here, December 12, 2005) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of the Veteran's award when his disabilities have been more severe than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

Throughout the initial evaluation period, the Veteran's radiculopathy of each lower extremity is rated as 20 percent disabling under 38 C.F.R. 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60-percent disability rating requires incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A maximum 100-percent rating is warranted with complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In this case, evidence of record reveals a January 2003 VA spine examination report that noted complaints of radiating pain in the left lower extremity, described as a sharp, stabbing pain emanating from the Veteran's lower back down to the posterior thigh into his foot.  Neurologic examination revealed positive straight leg raise sign in the left lower extremity, decreased S1 pinprick sensation, and decreased plantar flexion in the left foot.  Otherwise, reflexes were 1+ and symmetric throughout.  Sensory examination was intact.  Gait was normal with intact heel and toe walking.  

Post-service treatment records dated in 2005 reveal no complaints concerning the lower extremities.

A March 2006 VA spine examination report noted radiating pain to both lower extremities.  Neurological examination showed sensation to be slightly decreased on the L5-S1 dermatome distribution on the left side.  Muscle tone was normal, with no atrophy noted.  The strength of both lower extremities was 4/5 bilaterally.  Deep tendon reflexes were significantly depressed bilaterally, including patellar reflex and the Achilles reflex.  Straight leg raise testing and Lasegue sign were positive, more on the left than the right, in the sitting as well as the recumbent position.  No pathological reflexes were noted, including Babinski and Hoffmann.  

May 2007 and June 2007 VA treatment records documented complaints of low back pain with radicular pain in the lower extremities, with the left more than the right.  However, the Veteran denied weakness and numbness in his legs.  Examination revealed no difficulty walking and a normal gait.  Deep tendon reflexes were 0 at the knees and ankles, bilaterally.  There was no atrophy.  Straight leg raise testing showed pain at 30 degrees.  The Veteran was able to toe and heel walk.  

In April 2009, the Veteran underwent physical therapy for his low back pain with weakness and numbness in the legs.  He complained of tingling and numbness on the bottom of his feet, which limited his tolerance to long-distance community ambulation.  Examination showed motor strength to be 5/5 bilaterally, with diminished light touch sensation in both feet.  July 2009 and September 2009 VA treatment notes recorded continued complaints of tingling in the feet and legs and of radicular pain in the legs.

A December 2009 VA physical therapy note again documented complaints of tingling down the left leg into the bottom of the left foot.  Motor strength was found to be 5/5.

A recent VA examination report dated in April 2010 noted that the Veteran had undergone physical therapy due to his service-connected low back disability and associated radiculopathy.  The Veteran complained that his left leg symptomatology had worsened and that the left leg felt weak.  He also felt tingling in the left leg.  His lower extremity pain and numbness was worse with standing or walking.  Symptoms reported included weakness, numbness, paresthesias, and pain.  Motor examination showed muscle strength to be 5/5 in both lower extremities.  Sensory function testing revealed decreased pain and light touch sensations in both feet, with normal vibration and position sensations in both feet.  Reflex examination showed normal knee, ankle, and plantar reflexes bilaterally.  There was no atrophy; abnormal muscle tone or bulk; or tremors, tics, or other abnormal movements.  The Veteran's gait was antalgic.  The diagnosis was S1 radiculopathy.  The VA examiner indicated that the Veteran's bilateral S1 radiculopathies were mild with sensory loss only.  His motor strength and reflexes were normal, without any evidence of atrophy.  His condition should not preclude sedentary employment.  

A subsequent July 2010 VA treatment record indicated similar complaints of tingling in the legs.  However, examination showed that cranial nerves II to XII were intact, and deep tendon reflexes were 2+ bilaterally.  Superficial light touch and pain sensations were intact bilaterally.  There were no cerebellar signs.

In this instance, the Board finds that the criteria for a higher 40 percent rating under Diagnostic Code 8250 have not been met for radiculopathy in both the left and right lower extremities.  See 38 C.F.R. § 4.7.  The evidence of record shows complaints of radiating pain, tingling, and numbness, and findings of only decreased sensation in both legs, with no evidence of atrophy or decreased muscle strength.  While there were findings of decreased reflexes in 2003 and 2006 VA examinations, these findings have not been supported by more recent treatment records and VA examinations.  Furthermore, the earlier findings of decreased reflexes have not been supported by the Veteran's own subjective complaints.  Moreover, although consistently present, the Veteran's radiculopathy in the left and right lower extremities has not been characterized by moderately severe or severe incomplete paralysis of the sciatic nerve, or by complete paralysis, with foot drop, paralysis, constant weakness, or muscle atrophy.  Consequently, his symptoms of radicular pain and some decreased sensation in the left and right lower extremities are, at most, moderate in degree, warranting only the separate 20 percent rating for the appeal period.  38 C.F.R. 
§ 4.7.

In summary, the Board finds that the evidence does not support a rating in excess of 20 percent for radiculopathy in the left and right lower extremities.  38 C.F.R. § 4.3.

Finally, as summarized above, the evidence overall does not show that the symptoms of the Veteran's radiculopathy in the left and right lower extremities is productive of more than contemplated by the current ratings assigned during the pendency of the appeal.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective date.  There is no basis to further stage the ratings.  Fenderson, supra.

Further, while it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with the radiculopathy in the left and right lower extremities in question.  In addition, there is no evidence that the disability in question markedly interferes with the Veteran's ability to work above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability). 


ORDER

An initial disability rating in excess of 20 percent for S1 radiculopathy in the left lower extremity is denied.

An initial disability rating in excess of 20 percent for S1 radiculopathy in the right lower extremity is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


